Title: From Benjamin Franklin to William Strahan, 2 June 1750
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. June 2. 1750
The Person from whom you had the Power of Attorney to receive a Legacy, was born in Holland, and at first call’d Aletta Crell; but not being Christen’d when the Family came to live among the English in America, she was baptiz’d by the Name of Mary. This Change of Name probably might be unknown to the Testator, as it happen’d in Carolina, and so the Legacy might be left her by her first Name Aletta. She has wrote it on a Piece of Paper which I enclose, and desires you would take the Trouble of acquainting the Gentleman with these Particulars, which she thinks may induce him to pay the Money.
I am glad to understand by the Papers, that the Parliament has provided for paying off the Debts due on the Canada Expedition. I suppose my Son’s Pay is now in your Hands. I am willing to allow 6 per Cent (the Rate of Interest here) for the Delay; or more, if the Disappointment has been a greater Loss to you. I hope the £50 Bill I lately sent you, is come to hand, and paid.
The Description you give of the Company and Manner of Living in Scotland, would almost tempt one to remove thither. Your Sentiments of the general Foible of Mankind, in the Pursuit of Wealth to no End, are express’d in a Manner that gave me great Pleasure in reading: They are extreamly just, at least they are perfectly agreable to mine. But London Citizens, they say, are ambitious of what they call dying worth a great Sum: The very Notion seems to me absurd; and just the same as if a Man should run in debt for 1000 Superfluities, to the End that when he should be stript of all, and imprison’d by his Creditors, it might be said, he broke worth a great Sum. I imagine that what we have above what we can use, is not properly ours, tho’ we possess it; and that the rich Man who must die, was no more worth what he leaves, than the Debtor who must pay.
I am glad to hear so good a Character of my Son-in Law. Please to acquaint him that his Spouse grows finely, and will probably have an agreable Person. That with the best Natural Disposition in the World, she discovers daily the Seeds and Tokens of Industry, Oeconomy, and in short, of every Female Virtue, which her Parents will endeavour to cultivate for him; and if the Success answers their fond Wishes and Expectations, she will, in the true Sense of the Word, be worth a great deal of Money, and consequently a great Fortune.
I suppose my Wife writes to Mrs. Strahan. Our Friend Mr. Hall is well, and manages perfectly to my Satisfaction. I cannot tell how to accept your repeated Thanks for Services you think I have done to him, when I continually feel my self oblig’d to him, and to you for sending him. I sincerely wish all Happiness to you and yours, and am, Dear Sir, Your most obliged humble Servant
B Franklin
 Addressed: To  Mr Wm Strahan  Printer  London